Title: From Abigail Smith Adams to Hannah Carter Smith, 7 April 1816
From: Adams, Abigail Smith
To: Smith, Hannah Carter


				
					
					Quincy April 7th 1816
				
				For Several Months past, I little thought my Dear Friend, that I Should have been the Sunium to Sympathise with you; in the affliction you are call’d to Suffer by the Death of your excellent, and beloved partner, and my Friend, & Relative—Whom  from his earliest years, I have loved as a Brother; whose Fathers house in my youth; was a home to me; as my Fathers was to him.Intimately connected, as the Families always have been, his Death is most Sensibly felt by me, and altho’ it can be but a Short time, before I Shall follow him, I feel a Limb Lopt from the Body. and this day is doubly Solemnized to me; by being the anniversary of my dear Sisters Death.your consolation, my dear Friend, must be, in a contemplation of the many virtues, & of the excellent Life of your departed Husband. and in his happy Emancipation from a world, which had tried him, with many Sufferings—from which like Gold refined from the dross, he has risen purer from the furnasce. furnace.May that Same Almighty hand which has upon former occasions Sustaind you, Still be your Support, under this most afflicting dispensation; and the Sympathy, and Consolation, your benevolent Heart, has afforded to others, in afflicition be recipocrated to your to your own Bosom.With you, with the Children, the Brother, and Sisters of my departed Friend—I am a Sincere & / and affectionate Mourner
				
					Abigail Adams
				
				
			